DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 has been considered.
Priority
For the purpose of examination and application of relevant prior art, the earliest effective filing date of the present application is considered to be the filing date of related provisional application 63/009,489, 04/14/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozo et al. (JP 2006047545 A) hereinafter Kozo.
Regarding claim 1, Kozo (Figures 1, 2, and 3) teaches a multicore fiber optic cable (collective optical fiber cable, 1) comprising of; 
a central fiber (tension member, 3) having a central fiber outer diameter; 5
a central fiber coating (slot rod, 2, having a circular cross section and made of synthetic resin or synthetic rubber) surrounding the central fiber outer diameter of the central fiber, the central fiber coating having a continuous spiraled groove (shallow cable support grooves, 4 formed in a spiral shape along the outer periphery of the slot rod, 2) around the central fiber outer diameter; 
a dual core optical fiber (central optical fiber, 8 that has two strands, 11 in parallel inside an oval portion, 12 of the optical fiber cable, 5) having a dual core optical fiber geometry, the dual core optical fiber spiraled around the central fiber coating (the optical fiber cable 5 is routed smoothly and reliably along the spiral cable support groove 4 in the longitudinal direction) and disposed within the 10spiraled groove such that the dual core optical fiber is wound around the central fiber coating in a spiral pattern and the central fiber core geometry and the dual core optical fiber geometry are oriented longitudinally to negate link path length difference; and 
an outer sheath (outer peripheral surface, 15) surrounding the central fiber coating and the dual core 15optical fiber.
Regarding claim 2, Kozo (Figures 1, 2, and 3) teaches the multicore fiber optic cable (collective optical fiber cable, 1) of claim 1, but does not specifically disclose that the cable is employed in a balanced photonic link.
The examiner notes that " is employed in a balanced photonic link " is an intended use of the optical fiber unit. It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)). See MPEP § 2111.02, II and MPEP § 2114, II.
Claim 2 is defining a "multicore fiber optic cable" as recited in the preamble and the balanced photonic link is not part of the cable. Kozo (JP 2006047545 A), as applied to claim 1, also teaches the multicore fiber optic cable of claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diao et al. (US 20180243136 A1) teaches a multi-fiber unit where the fibers situated around a helical spacer, are arranged within cannula. 
Carratt et al. (US 5590233 A) teaches an optical fiber cable wherein the fibers are disposed helically (or twisted) around an optical fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P.P./Examiner, Art Unit 2874                                                                                                                                                                                                        06/20/2022


/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874